Citation Nr: 0022243	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a shell fragment wound scar involving the left knee.

2.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active military duty from January 1951 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating decision by the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans' Affairs (VA). 

The veteran appears to be raising the issues of arthritis of 
the left knee as secondary to the shell fragment wound 
involving the knee and a hiatal hernia.  These issues have 
not been developed for appellate consideration and are 
referred to the RO for appropriate action.  The issue of 
entitlement to an increased evaluation for a duodenal ulcer 
will be dicussed in the REMAND portion of this decision.


FINDING OF FACT

The shell fragment wound scar involving the left knee is non-
symptomatic.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for a 
shell fragment wound scar involving the left knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. FACTUAL BACKGROUND

A review of the service medical records (SMR's) shows that 
the veteran was hospitalized on September 17, 1951 when he 
was wounded by a debris (a mortar fragment) from an enemy 
shell blast.  There was a contusion upper left tibial and 
patellar region, with tenderness over the patella and pain on 
flexion of the knee.  There were superficial skin abrasions.  
A x-ray of the knee was negative.  On September 1951 it was 
reported that he was no longer a problem from a surgical 
viewpoint.  He remained hospitalized due to the duodenal 
ulcer.  The May 1952 discharge examination clinically 
evaluated the lower extremities and skin as normal

A VA examination was conducted in June 1990.  At that time 
the veteran reported problems with his left knee.  An 
examination showed that ambulation was unaided.  Flexion of 
the left knee with some pain was to 120 degrees.  Extension 
with some pain was to 0 degrees.  The examiner stated that 
gait on his toes could not be done due to the knee condition.  
There was a minimal faint scarring on the distal "tb" of 
the left knee, which the veteran identified as the site of 
the shell fragment wound.  The scar was fully healed and on 
minimal cosmetic significance only.  X-ray of the left knee 
showed no acute injury or residual foreign bodies.  The 
diagnoses included shell fragment wound, left lower extremity 
just distal to the left knee.  There was significant pain on 
motion and limitation of motion of the left knee representing 
traumatic arthritis residuals of the shell fragment wound to 
the left knee.

Service connection for a shell fragment wound to the left 
knee was originally granted by the RO in July 1990.  At that 
time the RO assigned a noncompensable rating evaluation under 
Diagnostic Code 7805, which has remained in effect since that 
decision.

The veteran was treated at a VA outpatient clinic 
intermittently from 1995 to 1997 for various disorders.  
These records reflect no significant finding relative to the 
left knee.  

A VA examination was conducted in July 1996.  At that time 
the veteran reported that he had been experiencing increasing 
arthralgias of the left knee with episodes of marked pain and 
tenderness associated with the edema.  He had a shrapnel 
fragment scar inferior to the left medial condyle and tender.  
The left knee was reported as catching and grinding.  The 
left knee collapsed occasionally and caused him to stumble.  
The bottom of his left foot tingled.  He dragged the left 
foot when he negotiated stairs.  The arthralgias was 
aggravated by cold, wet weather.  The numbness made clutching 
a manual shift vehicle very difficult.  

The examination showed that there was a 2-cm x .5 cm 
diagonal, healed scar at the left medial tibial condyle.  
There was a 2-cm excisional scar at the insertion of the left 
semimembranosus, which was tender.  The right knee was 
intact.  The left anterior cruciate ligament was slightly lax 
with the left collateral and left medial collateral ligaments 
intact.  There was a mild edema and tenderness of the left 
popliteal space.  There was a single, left saphenous harvest 
scar performed during his coronary artery bypass graft.  
There was mild edema.  There was slight parapatellar edema of 
the left knee with hyperostosis of the left medial tibial 
condyle.  Range of motion for the left knee showed that the 
knee flexed 120 degrees, and extension was to 0 degrees.  X-
rays showed slight degenerative changes, minimally greater on 
the right.

The diagnoses included bilateral degenerative disease of both 
knees, more severe on the left with anterior cruciate 
ligament and synovitis.

A VA examination was conducted in July 1998.  At that time 
the veteran stated he suffered a shrapnel wound to the left 
knee in 1951, and that he was treated at the base hospital 
for four weeks where he underwent debridement.  He stated 
that he was then returned to duty.  The veteran claimed that 
he had constant pain of the left knee, and arthritis, which 
he attributed to the trauma from 1951.  The veteran stated he 
could only walk 30 yards.  The examiner noted that he had 
several other diagnoses such as coronary artery disease and 
obesity, which precluded any distant ambulation.  

The veteran stated that he could climb one flight of stairs.  
His knee was continuously in pain, at times it was swollen, 
and that it caused fatigability.  The veteran stated that he 
had not had surgery for that knee, and that he was not on 
treatment for his left knee.  He stated that walking worsened 
his disorder, and that rest alleviated it.  He did not 
utilize any crutches, braces, or canes.  There were no 
episodes of inflammatory arthritis.  There were no episodes 
of dislocation or subluxation.  It was reported that the 
veteran underwent a three-vessel coronary artery bypass 
grafting in 1990.  The left saphenous vein was harvested for 
the bypass.  

The examination of the left knee revealed an extensive 
surgical scar extending from the medial aspect of the left 
ankle to the left inguinale area.  The veteran stated that 
the scar went right through and obliterated the scar from his 
shrapnel fragment wound.  He had a full range of motion of 
the left knee, i.e. extension to 0 degrees and flexion to 140 
degrees.  There was no crepitation noted, and there was a 
full range of motion of the right knee.  There was no edema 
or erythema.  X-rays of the left knee showed no abnormality.

The diagnosis was of mild degenerative joint disease of the 
right knee, age consistent; x-rays of the left knee which was 
where the shrapnel wound scarring was, were entirely within 
normal limits.  There was no sign of any degenerative 
changes.  The shrapnel fragment wound scar was currently not 
visible since the veteran underwent left saphenous vein 
harvesting in 1990 for bypass surgery and the saphenous vein 
scar obliterated the shrapnel scar.  

II. ANALYSIS

Initially, the Board finds that the veteran's claim for an 
increased rating for a shell fragment wound scar involving 
the left knee, is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  Specifically, a claim that a 
disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
He has not alleged that any records of probative value that 
may be associated with his claims folder and which have not 
already been sought are available.  It is accordingly found 
that all relevant facts have been properly developed, and 
that the duty to assist him, mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).

Disability evaluations are determined through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  The veteran is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999). Diagnostic Code 7805 provides 
that scars may be rated based on the limitation of motion of 
the part affected.  

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  When flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.

Scars may also be evaluated under Diagnostic Codes 7803 and 
7804.  Diagnostic Code 7803 10 percent rating for scars which 
are superficial, poorly nourished, with repeated ulceration.  
Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars, which are tender and painful on 
objective demonstration. 

The left knee disability may also be evaluated under 
Diagnostic Code 5257. Diagnostic Code 5257 provides for the 
evaluation of other impairment of the knee, to include 
recurrent subluxation or lateral instability.  When there is 
slight impairment, a 10 percent evaluation is warranted.  
When there is moderate impairment, a 20 percent evaluation 
warranted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

To summarize, the veteran's statements describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.  

In this regard the service medical records show that the 
shell fragment wound to the left knee was described as a 
contusion with abrasions.  There was no evidence of any bony 
injury or retained foreign bodies.  

During the most recent July 1998 VA examination, the veteran 
reported constant left knee pain and occasional swelling 
which resulted in fatigability. However, the examination 
showed no evidence of any complaint or finding of subluxation 
or instability.  There was no swelling.  Additionally, there 
was no impairment in the range of motion of the left knee and 
no crepitation.  Furthermore, x-rays showed no abnormality.  
The examiner indicated shrapnel fragment wound scar of the 
left knee was not visible since the 1990 bypass surgery, 
which obliterated the shrapnel scar.  Although the veteran 
stated that he could not walk 30 yards on a level surface, 
the examiner commented the veteran had coronary artery 
disease and obesity, which precluded any distant ambulation.  

To summarize, the evidence of record shows that x-rays of the 
left knee where the shell shrapnel scar used to exist were 
entirely within normal limits.  In addition, the subsequent 
surgery has obliterated the left knee shell shrapnel scar.

After reviewing the current medical findings in conjunction 
with the veteran's statements and complaints, it is the 
Board's judgment that the criteria for a compensable rating 
under the diagnostic codes previously set forth have not been 
met.  Additionally, in view of the normal range of motion of 
the left knee, the Board finds that the current rating 
adequately reflects the degree of functional impairment 
resulting form the shell fragment wound scar as contemplated 
in the DeLuca case.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
However, the pertinent sections do not provide as basis for a 
higher evaluation.  The evidence does not reflect that the 
degree of impairment resulting from the scar more nearly 
approximates the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (1999).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule. 38 C.F.R. §4.3 (1999).


ORDER

Entitlement to an increased (compensable) evaluation for a 
shell fragment wound scar involving the left knee is denied.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for the duodenal ulcer is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  A claim that 
a disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Once it has been 
determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  

A VA compensation examination conducted in July 1996 showed 
the presence of mild iron deficiency anemia.  It was reported 
that the veteran weighed 207 lbs.  The record indicates that 
he is five feet nine inches tall.  The most recent VA 
compensation examination was conducted in July 1998.  At that 
time the examiner stated that July 8, 1998 blood studies 
showed a hemoglobin of 14 grams.  However, this laboratory 
report is not of record.  The veteran in a letter received in 
September 1998 stated that additional testing was to be 
conducted on his gastrointestinal system at a VA medical 
facility on December 23, 1998.  The Board is of the opinion 
that these records should be obtained.   He also referenced 
several tests that were conducted at the VA facility which he 
indicates may not be of record.  

Accordingly, the case is REMANDED for the following 
development:


1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private records pertaining to treatment 
for duodenal ulcer from September 1997 to 
the present.  He should also be asked to 
identify the approximate times and places 
of the tests which were conducted by the 
VA which may not be of record as 
reference in the letter received in 
September 1998.  

2.  The RO should request the Mountain 
Home, Tennessee VA medical facility to 
furnish copies of all treatment records 
from September 1997 to the present, to 
include the July 1998 blood studies 
referred to in the July 1998 VA 
compensation examination and the test 
which was scheduled for December 23, 
1998.  The RO is requested to ensure that 
all pertinent tests and studies 
identified by the veteran as requested 
above are associated with the claims 
folder.  

3.  A VA examination should be conducted 
by a gastrointestinal specialist in order 
to determine the nature and severity of 
his service- connected duodenal ulcer.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner before the examination.  The 
examiner should be requested to indicate 
the frequency and severity of the 
associated symptoms, to include pain, 
hematemesis, melena, vomiting, anemia, 
and weight loss (to include current 
weight).  All indicated studies and 
procedures should be undertaken.

4.  The RO is requested to ensure that 
the reports of all tests taken in 
conjunction with the requested 
compensation examination are included in 
the examination report.

5.  Thereafter, the RO should re-
adjudicate the issue in appellate status.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


- 11 -


